,!,   -. ;,,    ,••
               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                         Page 1 of 1      I
                                                          UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                                            v.                                                             (For Offenses Committed On or After November I, 1987)


                                         Lucia Ramirez-Vazquez                                                             Case Number: 3:19-mj-24349

                                                                                                                           Scott Pacto~
                                                                                                                           Defendant's Attor ey


               REGISTRATION NO. 91409298
                                                                                                                                                                 NOV 1 4 2019
               THE DEFENDANT:
                ~ pleaded guilty to count(s) _1'. _. '.'.:of::.. .:::C:'.'.o.'. '.m'.!p~la:'.'.i.'. '.nt:____ _ __c__ _ _ _ _----1-:cc::~CL!a:E~R~K~,~U;..S;.'RD!CIS:'fTi::R)FIC-€T;AC.ldOIF-lJQJRRITl!IA.{-
                •     was found guilty to count(s)                                             SOUTHERN                DEPUTY
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                          Nature of Offense                                                                                            Count Number(s)
               8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                                  1
                •     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                                   ~IME SERVED                                                     • ________ days
                ~ Assessment: $10 WAIVED                                  ~ Fine: WAIVED
                ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ chrn:ged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                      Thursday, November 14, 2019
                                                                                                                      Date of Imposition of Sentence


               Received
                               DUSM
                                      o)\_ U}.v~
                                ,'-.,.A-   \

                                                                                                                     H&J.i;;;LOCK
                                                                                                                      UNITED STATES MAGISTRATE JUDGE


               Clerk's Office Copy                                                                                                                                              3: l 9-mj-24349
